2013 IL 113873

                             IN THE
                        SUPREME COURT
                               OF
                      THE STATE OF ILLINOIS


                        (Docket No. 113873)
     SKOKIE CASTINGS, INC., as Successor to Wells Manufacturing
     Company, Appellee, v. ILLINOIS INSURANCE GUARANTY
                          FUND, Appellant.

                       Opinion filed October 18, 2013.

        JUSTICE KARMEIER delivered the judgment of the court, with
     opinion.
        Justices Freeman, Garman, Burke, and Theis concurred in the
     judgment and opinion.
        Chief Justice Kilbride dissented, with opinion.
        Justice Thomas dissented, with opinion.

                                   OPINION

¶1        When an insurance company authorized to transact business in
     Illinois becomes insolvent and is unable to pay claims under policies
     it has issued to its insureds, the Illinois Insurance Guaranty Fund will
     step in to pay those claims after an order has been entered liquidating
     the company. See 215 ILCS 5/532 et seq. (West 2010). The Fund’s
     obligation to pay covered claims is subject to certain qualifications
     and limitations, including a cap on the amount it will pay on any
     particular claim. That cap is inapplicable, however, to “any workers
     compensation claims.” 215 ILCS 5/537.2 (West 2010).
¶2        There is no dispute that claims under policies purchased by
     employers to provide primary coverage for awards granted to their
     injured employees under the Workers’ Compensation Act (820 ILCS
     305/1 et seq. (West 2010)) fall within the “workers compensation
     claim” exemption from the statutory cap. The question presented by
     this declaratory judgment action is whether claims under policies
     providing excess coverage for workers’ compensation awards are
     exempt as well.
¶3        On cross-motions for summary judgment filed by an employer
     whose workers’ compensation carrier had been liquidated and the
     Illinois Insurance Guaranty Fund (the Fund), the circuit court of Cook
     County answered this question in the affirmative and concluded, inter
     alia, that claims under the excess coverage policies purchased by the
     employer in this case were not subject to the statutory cap, that the
     Fund had improperly terminated payments for the injured employee’s
     workers’ compensation award after the cap was reached, and that the
     Fund was obligated to reimburse the employer for all workers’
     compensation payments it had made to its injured employee following
     liquidation of the employer’s workers’ compensation carrier. The
     appellate court unanimously affirmed. 2012 IL App (1st) 111533. We
     granted the Fund’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
     July 1, 2013). For the reasons that follow, we now affirm the
     judgment of the appellate court.

¶4                              BACKGROUND
¶5       The pertinent facts are undisputed. Wells Manufacturing
     Company was a Skokie, Illinois, business which manufactured alloy
     and gray alloy castings and ductile iron.1 In the course of its business,
     Wells elected to bring itself within the coverage of the Workers’
     Compensation Act (820 ILCS 305/1 et seq. (West 2010)). By making
     that election, Wells did not relieve itself of any liability for the
     injuries sustained by its employees. It merely immunized itself from
     being sued in tort by its employees for recovery of damages for
     accidental injuries they sustained arising from and in the course of
     their employment. 820 ILCS 305/2, 5 (West 2010). Once the election
     occurred, Wells’ employees were limited to their remedies under the
     Workers’ Compensation Act. 820 ILCS 305/5(a), 11 (West 2010).



         1
          At some point, and the record does not show when or how, Skokie
     Castings, Inc., became a corporate successor to Wells Manufacturing.
     Skokie Castings initiated this litigation as Wells’ successor and is the
     nominal plaintiff. Because the operative facts all involve Wells, however,
     we shall refer to the plaintiff as Wells in order to avoid confusion.

                                        -2-
¶6       Employers such as Wells which elect to avail themselves of the
     provisions of the Workers’ Compensation Act must make provision
     for securing payment of the compensation provided for by the statute.
     They may do so by purchasing insurance providing full coverage (820
     ILCS 305/4(a)(3) (West 2010)), but that is not their only option. They
     may also elect to demonstrate to the Illinois Workers’ Compensation
     Commission that they possess the financial resources to self-insure
     (820 ILCS 305/4(a)(1) (West 2010)); they may furnish “security,
     indemnity or a bond” guaranteeing payment (820 ILCS 305/4(a)(2)
     (West 2010)); or they make some other arrangement satisfactory to
     the Commission (820 ILCS 305/4(a)(4) (West 2010)). In addition, the
     law affords them the flexibility to use any of these latter three options
     (self-insuring; furnishing security, etc.; or “other”) to secure payment
     of part of their obligation and then to purchase an excess coverage
     policy for the remainder. 820 ILCS 305/4(a)(2), (3) (West 2010). In
     this case, that is the option Wells elected to take, self-insuring in part
     and purchasing workers’ compensation excess coverage from Home
     Insurance Company for the remainder.
¶7       The terms of the coverage which Wells purchased from Home
     Insurance were set forth in two related policies which took effect on
     August 1, 1984, an “Aggregate Excess Workers’ Compensation and
     Employers’ Liability Policy” and a “Specific Excess Workers’
     Compensation and Employers’ Liability Policy.” The “Aggregate
     Excess” policy specified generally that it would indemnify Wells for
     the sums Wells actually paid for either “compensation and other
     benefits required of [it] by the workers’ compensation law” or “by
     reason of *** Employers’ Liability, which shall mean the liability
     imposed upon [Wells] by law for damages because of bodily injury
     by accident or disease, [etc.].” Correspondingly, it also afforded
     coverage for, among other things, “[l]egal expenses in connection
     with hearings before the State Industrial Commission” or “reasonable
     legal and other expenses in defense of any claim or suit against
     [Wells]” alleging employer liability, as the case might be.
¶8       The second policy, titled “Specific Excess Workers’
     Compensation and Employers’ Liability Policy,” specified that Home
     Insurance agreed to indemnify Wells “against excess loss, subject to
     the limitations, conditions and other terms of this policy, which
     [Wells] may sustain on account of *** compensation and other
     benefits required of [Wells] by the Workers Compensation Law.”
     Under the policy, Well’s retained limit of liability, that is, the amount


                                        -3-
       Wells had to pay out itself before Home Insurance’s obligations under
       the policy were be triggered, was $200,000. The upper limit of Home
       Insurance’s obligation to indemnify Wells was listed as “Statutory
       Workers’ Compensation—Unlimited Employers’ Liability.”
¶9          In February of 1985, while the foregoing policies were in effect,
       a Wells employee named Mona Soloky was seriously injured in the
       course and scope of her employment. Soloky filed a claim for benefits
       with the Illinois Industrial Commission (now the Illinois Workers’
       Compensation Commission (see Pub. Act 93-721, eff. Jan. 1, 2005))
       pursuant to the Workers’ Compensation Act (820 ILCS 305/1 et seq.
       (West 2010)). The Commission determined that Soloky was totally
       and permanently disabled and awarded her all her reasonable and
       necessary medical costs plus weekly benefit payments of $394.25 for
       life.
¶ 10        Wells paid the amounts awarded to Soloky by the Commission
       until the $200,000 retained limit of liability set forth in its excess
       coverage policies with Home Insurance was reached. Thereafter , it
       looked to Home Insurance to bear the cost of Soloky’s workers’
       compensation award. Home Insurance employed a third-party
       administrator named the Martin Boyer Company to handle the
       payments it owed under the excess coverage policies it had issued to
       Wells. Through the Martin Boyer Company, Home Insurance paid
       benefits to Soloky pursuant to the Commission’s award. It did so until
       it became insolvent, went into receivership and was liquidated.
¶ 11        As noted at the outset of this opinion, Illinois has established the
       Insurance Guaranty Fund to help protect insureds such as Wells
       where, as here, their insurance carriers become insolvent and cannot
       meet their policy obligations. 215 ILCS 5/532 (West 2010). All
       insurance companies authorized to transact business in Illinois are
       members of the Fund (215 ILCS 5/534.5 (West 2010)) and must
       remain so as a condition of their doing business here (215 ILCS 5/535
       (West 2010)). Home Insurance Company was such a member.
¶ 12        The Fund itself is divided into separate accounts, one for
       automobile insurance and the other for all other insurance to which
       provisions of the Insurance Guaranty Fund statutes apply, including
       insurance covering workers’ compensation. 215 ILCS 5/535 (West
       2010). Members of the Fund, i.e., all insurance companies authorized
       to conduct business here, are charged an annual fee to cover the
       Fund’s contingent expenses. 215 ILCS 5/537.1 (West 2010). In
       addition, the Fund assesses every member of the Fund for a share of

                                         -4-
       the total amount the Fund must pay out to cover claims when a
       member becomes insolvent. For purposes of calculating the
       assessments, which are made annually, the two Fund accounts, auto
       and other, are treated separately, but within each account no
       distinction is drawn between primary and excess policies. 215 ILCS
       5/537.6 (West 2010).
¶ 13       When an order of liquidation is entered against an insolvent Fund
       member, the Fund has a statutory obligation to pay “covered claims”
       which existed prior to entry of the liquidation order or arising within
       30 days after the entry of such order, or within other specified time
       frames, and subject to various conditions and limitations. 215 ILCS
       5/537.2 (West 2010). For purposes of the statute, a “covered claim”
       is defined to include any “unpaid claim for a loss arising out of and
       within the coverage of an insurance policy to which [the law
       governing the Fund applies] and which is in force at the time of the
       occurrence giving rise to the unpaid claim.” 215 ILCS 5/534.3(a)
       (West 2010).
¶ 14       According to the record before us, an insured whose carrier has
       been liquidated invokes the Fund’s protection by submitting a “proof
       of claim” form to it to document the unpaid claim for which it is
       seeking benefits from the Fund. There is no question that Wells
       complied with the requisite procedures, nor is there any dispute that
       the amounts owed by Home Insurance under the workers’
       compensation excess coverage policies purchased by Wells to help
       satisfy its obligations under the Workers’ Compensation Act and
       which were left unpaid when Home Insurance became insolvent and
       was liquidated met the requirements of a “covered claim” under
       section 534.3(a) of the Insurance Code (215 ILCS 5/534.3(a) (West
       2010)), triggering the Fund’s obligations under section 537.2 (215
       ILCS 5/537.2 (West 2010)). The Fund therefore honored that claim
       and assumed, from Home Insurance, responsibility for payment of the
       sums still due Soloky under the Commission’s award.
¶ 15       After paying approximately $250,000 to Soloky, the Fund notified
       Wells of its belief that Wells’ claim against the Fund was subject to
       a $300,000 cap, which the Fund anticipated would soon be reached.
       The Fund indicated that once the $300,000 maximum was exhausted,
       it would cease making payments toward the Soloky award and that
       arrangements needed to be made to transfer responsibility for the
       matter to some other person or entity. Several months later, the Fund
       did as it advised Wells it planned to do and stopped the payments to


                                        -5-
       Soloky. Since that time, Wells has undertaken direct financial
       responsibility for payment of Soloky’s workers’ compensation award.
       Wells estimates that by 2010, when this litigation commenced, this
       additional sum exceeded half a million dollars.
¶ 16       Section 537.2 of the Illinois Insurance Code (215 ILCS 5/537.2
       (West 2010)) imposes certain qualifications and limitations on the
       Fund’s obligations, even where, as here, a claim is covered. Among
       those is that where an order of liquidation was entered on or after
       January 1, 1988, and before January 1, 2011, the Fund’s obligation
       shall not exceed $300,000. 215 ILCS 5/537.2 (West 2010). It is this
       provision which is the basis for the Fund’s refusal to continue
       payments related to Soloky’s workers’ compensation award.
¶ 17       Although Wells is once again paying the Soloky award directly,
       as it did before the retention limit was reached, it has continued to
       dispute the Fund’s assertion that the Fund’s financial obligations with
       respect to the claims related to Soloky which were left unpaid after
       Home Insurance was liquidated are subject to the foregoing statutory
       $300,000 cap. Wells argues that the law contains an express
       exception to the cap for “any workers compensation claims” (215
       ILCS 5/537.2 (West 2010)) and asserts that the claims left unpaid
       under its excess coverage workers’ compensation policies when
       Home Insurance dissolved constitute such “workers compensation
       claims.” In Wells’ view, the exception to the statutory cap is therefore
       applicable.
¶ 18       The Fund rejected Wells’ interpretation of the law and refused to
       make further payments. Wells therefore commenced this action for
       declaratory judgment against the Fund in the circuit court of Cook
       County pursuant to section 2-701 of the Code of Civil Procedure (735
       ILCS 5/2-701 (West 2010)). Wells’ complaint requested a
       determination that the $300,000 cap set forth in section 537.2 of the
       Insurance Code did not and does not apply under the circumstance of
       this case, that the Fund improperly terminated payments for Soloky’s
       workers’ compensation award once the statutory cap was reached,
       that the Fund is and remains liable for any claims left unpaid when
       Home Insurance was liquidated, and that the Fund should reimburse
       Wells for the sums it was required to pay toward Soloky’s workers’
       compensation award after the Fund ceased payment.
¶ 19       The Fund moved to dismiss pursuant to section 2-615 of the Code
       of Civil Procedure (735 ILCS 5/2-615 (West 2010)). It did not dispute
       Wells’ version of the facts, nor did it challenge the legal sufficiency

                                         -6-
       of Wells’ complaint for declaratory relief. Rather, it argued that
       Wells’ construction of the Insurance Code was erroneous, that the
       $300,000 cap does apply here, and that Wells’ cause of action should
       therefore fail on the merits.
¶ 20        Wells responded that the Fund’s motion was procedurally
       improper. The Fund, in turn, argued that a motion to dismiss under
       section 2-615 is an appropriate mechanism for disposing of an action
       for declaratory relief on the merits. The circuit court subsequently
       decided that the Fund’s motion would be treated as a motion for
       summary judgment. Wells replied to it as such and filed its own
       cross-motion for summary judgment.
¶ 21        A hearing on the parties’ cross-motions was conducted by the
       circuit court. Supplemental briefing followed, after which the court
       entered a detailed and well-reasoned written order. After setting forth
       the facts and examining the applicable law, the court concluded that
       Wells’ claim under its workers’ compensation excess coverage policy
       fell within the plain meaning of “any workers compensation claims”
       under section 537.2 of the Insurance Code and was therefore exempt
       from the $300,000 cap limiting the Fund’s obligations under other
       types of policies. Accordingly, it denied the Fund’s motion for
       summary judgment, granted summary judgment in favor of Wells and
       concluded that the Fund had improperly terminated its payment of
       benefits owed to Soloky pursuant to the award granted by the
       Workers’ Compensation Commission; that the Fund is liable for all
       sums Wells paid to Soloky or on her behalf pursuant to her workers’
       compensation award following Home Insurance’s liquidation and
       must reimburse Wells for those amounts; and that the Fund
       “continues to owe benefits to Soloky pursuant to the Worker’s
       Compensation Commission’s Award subject to the Guaranty Fund
       Act.”
¶ 22        The Fund appealed. As in the trial court, the Fund took no issue
       with the facts as asserted by Wells. Its argument was simply that the
       circuit court erred in concluding that Wells’ claim for coverage under
       its excess workers’ compensation policies with Home Insurance with
       respect to Soloky’s workers’ compensation award qualified as “any
       workers’ compensation claim” within the meaning of section 537.2
       of the Insurance Code. In the Fund’s view, that term is applicable
       only to claims for workers’ compensation benefits filed by an injured
       employee. Because Wells’ claim here did not meet that definition, the
       Fund argued that section 537.2’s exemption is inapplicable, that its


                                        -7-
       obligation to make payments following Home Insurance’s liquidation
       has now been fully exhausted, and that summary judgment should
       therefore have been entered in its favor and against Wells.
¶ 23       The appellate court rejected the Fund’s interpretation of the law
       and affirmed. 2012 IL App (1st) 111533. This appeal to our court
       followed. Ill. S. Ct. R. 315 (eff. July 1, 2013).

¶ 24                                  ANALYSIS
¶ 25        In undertaking our review, we begin by noting that while the
       dispute before us was triggered by the work-related injury of an
       employee who worked for an employer which had elected to bring
       itself within the coverage of the Workers’ Compensation Act (820
       ILCS 305/1 et seq. (West 2010)), this is not a workers’ compensation
       case. There is no disagreement as to the meaning of the Workers’
       Compensation Act or its applicability to Soloky, the employee who
       was injured. Soloky’s entitlement to benefits was decided when she
       filed her claim under the Act with the Workers’ Compensation
       Commission and the Commission entered an award in her favor.
¶ 26        The matter before us here involves the separate and distinct
       question of how the financial burden of paying Soloky’s award will
       be distributed. Because Soloky’s employer elected to purchase
       insurance to help meet its obligations under the Workers’
       Compensation Act, as the Act permitted, and that coverage was in
       effect when Soloky was injured, resolution of this question turns on
       issues of insurance law. Because the company providing coverage to
       Soloky’s employer for her workers’ compensation award was a
       member of the Fund and was liquidated before meeting its obligations
       under the policies it had issued, the dispositive issue of insurance law
       in this case is the scope of the Fund’s obligations under the Insurance
       Code.
¶ 27        The case was decided by the circuit court on cross-motions for
       summary judgment. Summary judgment is proper when “the
       pleadings, depositions, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a
       matter of law.” 735 ILCS 5/2-1005(c) (West 2010). We review the
       circuit court’s grant of summary judgment de novo. De novo review
       is also appropriate because the case turns on the construction of
       provisions of the Insurance Code, and statutory construction presents
       a question of law. See Pielet v. Pielet, 2012 IL 112064, ¶ 30.

                                         -8-
¶ 28        When construing a statute, our primary objective is to give effect
       to the legislature’s intent. The best indication of legislative intent is
       the statutory language. Wilkins v. Williams, 2013 IL 114310, ¶ 14.
       Legislative intent may also be ascertained by considering the reason
       and necessity for the law, the evils to be remedied, and the objects
       and purposes to be obtained. Carter v. SSC Odin Operating Co., 2012
       IL 113204, ¶ 37.
¶ 29        Every state has established an insurance guaranty fund to protect
       policyholders in the event that an insurance company becomes
       insolvent. Hasemann v. White, 177 Ill. 2d 414, 417 (1997). Ours is the
       Illinois Insurance Guaranty Fund (the Fund). This court has described
       the Fund as “a nonprofit entity created to protect policyholders of
       insolvent insurers and third parties making claims under policies
       issued by insurers that become insolvent.” Id. at 415-16. Its purpose
       is
                “ ‘to place claimants in the same position that they would
                have been in if the liability insurer had not become insolvent.’
                Lucas v. Illinois Insurance Guaranty Fund, 52 Ill. App. 3d
237, 239, 367 N.E.2d 469, 471 (1977). The Fund is not a
                collateral or independent source of recovery; rather, it is a
                substitution when the expected coverage ceases to exist.
                Lucas, 52 Ill. App. 3d at 240, 367 N.E.2d at 471.” Gines v.
                Ivy, 358 Ill. App. 3d 607, 609 (2005).
¶ 30        When an insurance company is liquidated, the Fund steps into its
       shoes. Indeed, the Insurance Code provides that “[t]he Fund shall be
       deemed the insolvent company to the extent of the Fund’s obligation
       for covered claims and to such extent shall have all rights, duties, and
       obligations of the insolvent company, subject to the limitations
       provided in this Article, as if the company had not become insolvent.”
       215 ILCS 5/537.4 (West 2010).
¶ 31        Because the Fund serves as a substitute for the defunct insurer, an
       insured party can never recover more from the Fund than it would
       have been entitled to receive under the policy it originally purchased
       from its defunct insurer. Section 537.2 of the Insurance Code
       expressly states that “[i]n no event shall the Fund be obligated *** in
       an amount in excess of the face amount of the policy from which the
       claim arises.” 215 ILCS 5/537.2 (West 2010). In some circumstances,
       however, an insured party may be forced to accept less than would
       have been due under the policy issued by defunct insurer. That is so
       because, as we have already discussed, the Insurance Code caps the

                                         -9-
       Fund’s obligation to pay a covered claim at $300,00 where the order
       liquidating the insured’s carrier was entered on or after January 1,
       1988, and before January 1, 2011. 215 ILCS 5/537.2 (West 2010).
¶ 32       The statutory limitation contains an important exception. It does
       not apply to “any workers compensation claims.” 215 ILCS 5/537.2
       (West 2010). For purposes of this provision of the Code, “any
       workers compensation claims” means, of course, any covered
       workers’ compensation claims. It must mean that because the
       statutory obligations of the Fund as set forth in section 537.2 of the
       Insurance Code (215 ILCS 5/537.2 (West 2010)) pertain only to
       “covered claims” as defined by section 534.3(a) of the Code (215
       ILCS 5/534.3(a) (West 2010)). If a workers’ compensation claim
       failed to meet the threshold statutory definition of a “covered claim,”
       the obligations of the Fund would not come into play.
¶ 33       Section 534.3(a) defines “covered claim” as “an unpaid claim for
       a loss arising out of and within the coverage of an insurance policy”
       to which this portion of the Insurance Code applies and which is in
       force at the time of the occurrence giving rise to the unpaid claim.
       215 ILCS 5/534.3(a) (West 2010). For purposes of the Fund, a
       covered workers’ compensation claim is therefore an unpaid claim for
       a loss “arising out of and within the coverage of” a workers’
       compensation insurance policy to which this portion of the Insurance
       Code applies and which is in force at the time of the occurrence
       giving rise to the unpaid claim.
¶ 34       In this case, there is no question that the amounts owed by Home
       Insurance under the policies purchased by Wells which were left
       unpaid when Home Insurance became insolvent and was liquidated
       qualified as “covered claims” within the meaning of section 534.3(a)
       (215 ILCS 5/534.3(a) (West 2010)) and were therefore within the
       Fund’s protection under section 537.2 of the Code (215 ILCS 5/537.2
       (West 2010)). Moreover, it is indisputable that these covered claims
       arose out of and were within the coverage of policies which had been
       purchased to help insure Wells against liability for workers’
       compensation awards granted by the Industrial Commission pursuant
       to the Workers’ Compensation Act (820 ILCS 305/1 et seq. (West
       2010)). The claims therefore qualified as covered workers’
       compensation claims for purposes of section 537.2. Because covered
       workers’ compensation claims are exempt from section 537.2’s
       $300,000 cap on the Fund’s liability, the cap is inapplicable in this
       case.


                                        -10-
¶ 35       Here, as it did below, the Fund attempts to avoid this conclusion
       by arguing the statutory reference to “any workers compensation
       claims” embraces only claims for workers’ compensation benefits
       brought directly by injured employees. This contention is untenable
       and was properly rejected by the lower courts. As we have just
       discussed, the only claims protected by the Fund are “covered claims”
       which, by definition, are claims arising out of insurance policies
       subject to this portion of the Insurance Code. In workers’
       compensation cases, claims for benefits by injured employees arise
       under the Workers’ Compensation Act, not policies of insurance, and
       are made to the Workers’ Compensation Commission, not the
       employer or the employer’s insurer. See 26 Ill. Jur. Workers’
       Compensation § 6:04 (2004). If successful, the claims result in
       awards by the Commission, and it is those awards that the employer
       must pay directly, through insurance, or through a combination of
       those methods. An injured employee’s administrative claim for
       statutory benefits from the Commission is therefore entirely separate
       and distinct from the type of insurance claim to which sections
       534.3(a) and 537.2 of the Code refer.
¶ 36       Although Wells’ policy from Home Insurance provided excess
       rather than primary coverage for Wells’ liability under the Workers’
       Compensation Act, that distinction is of no consequence for purposes
       of this appeal. As discussed earlier in this opinion, the Workers’
       Compensation Act recognizes that employers may secure their
       obligation to pay the compensation for which the Act provides in a
       variety of ways and references both excess liability insurance policies
       (820 ILCS 305/4(a)(2) (West 2010)) as well as policies which provide
       coverage for all of the payments for which an employer is liable under
       the Act (820 ILCS 305/4(a)(3) (West 2010)). While it is true that
       these two types of policies may operate differently, the record in this
       case indicates that once the $200,000 retention limit was reached,
       Home Insurance processed the amounts due with respect to Soloky’s
       workers’ compensation award by using a third-party administrator
       and making payments directly to Soloky, the same procedure
       normally employed where a workers’ compensation policy provides
       primary coverage.
¶ 37       Even in situations where an excess carrier reimburses the
       employer for payments due an injured employer under a workers’
       compensation award rather than paying the injured employee directly,
       the difference is one of mechanics, not substance. Whether coverage


                                        -11-
       is considered primary or excess and whether payment due under a
       policy is made directly to the injured employee or as reimbursement
       to the employer for payments it made to the injured employee, the
       fact remains that it is always the employer who has purchased the
       coverage. The purpose of the coverage is always the same: to help the
       employer secure its obligation to pay the compensation awarded to its
       injured employees by the Workers’ Compensation Commission. And
       legal liability for the paying the Commission’s award is always
       unchanged. It remains with the employer. Whenever and however a
       workers’ compensation carrier pays benefits pursuant to an insurance
       policy it has issued, it is paying those benefits on the employer’s
       behalf. See Illinois Workers’ Compensation Commission, Handbook
       on Workers’ Compensation and Occupational Diseases 4 (2013). By
       statute, an insurance carrier can only be held primarily liable for
       paying an injured employee under limited circumstances. See 820
       ILCS 305/4(g) (West 2010). In setting forth those circumstances, the
       law makes no reference to and does not differentiate between primary
       and excess coverage policies. For purposes of the Fund, both are
       therefore properly regarded as workers’ compensation insurance
       polices.
¶ 38        Nothing in the terms of the Workers’ Compensation Act or the
       law governing the Insurance Guaranty Fund provides any basis for
       reaching a contrary conclusion, i.e., that a policy cannot be deemed
       to provide workers’ compensation coverage simply because the
       coverage it affords is excess rather than primary. To say that a policy
       must provide full coverage in order to qualify as a workers’
       compensation insurance policy would therefore require that we depart
       from the plain language of the law and read into it exceptions,
       limitations or conditions which the legislature did not express. That,
       of course, is something we may not do. People ex rel. Madigan v.
       Kinzer, 232 Ill. 2d 179, 184-85 (2009).
¶ 39        Something else we may not do is construe a statute in a way that
       would yield absurd or unjust results. Township of Jubilee v. State of
       Illinois, 2011 IL 111447, ¶ 36. But that is precisely what would
       happen if we interpreted the law to mean that the only workers’
       compensation policies exempt from the $300,000 statutory cap are
       those providing primary coverage. If that were how the law worked,
       an employer who elected to secure its workers’ compensation
       obligations by purchasing a primary coverage policy but with a large
       deductible could receive payments from the Fund without limitation


                                        -12-
       after its insurer became insolvent, while an identical employer who
       purchased an excess policy from the very same insurer with a retained
       liability limit identical to the first employer’s deductible would have
       to bear the full burden of workers’ compensation costs once the
       $300,000 cap was reached. In other words, we would have a situation
       where identical employers purchase insurance policies from the
       identical insurer to help cover the same type of loss—workers’
       compensation obligations—above the identical loss threshold, yet one
       would enjoy the full protection of the Fund and the other would not.
¶ 40        Such an anomaly cannot be justified based on differentials
       between premiums paid by employers who elect to purchase primary
       workers’ compensation coverage and premiums paid by those who
       elect to secure their workers’ compensation obligations through
       excess coverage policies. For one thing, there is no evidence in the
       record before us regarding the existence of such differentials or how
       significant they may be. Many factors affect the premiums charged by
       insurers, and it could be that a policy providing excess coverage will
       actually be comparable in cost to a policy providing primary coverage
       where the loss retention amount and the deductible amounts in the
       respective policies are the same. But again, this record is silent on the
       matter and we cannot found our interpretation of the law on
       speculation.
¶ 41         Even if we accepted, for the sake of argument, that excess
       coverage policies are normally less expensive than primary coverage
       policies, that still not would alter our conclusion. For purposes of this
       case, any difference in premiums paid is significant only if (1)
       employers who pay lower premiums for excess coverage receive
       disproportionately better treatment under the law when their
       insurance carriers are liquidated than employers who pay higher
       premiums for primary coverage, and (2) the Insurance Guaranty Fund
       is thereby left having to pay out more than a liquidated member itself
       would have had to pay under a particular policy and to make such
       payments using resources for which it has not obtained and cannot
       obtain funding, leaving it unable to meet its statutory obligations. But
       none of these things actually happens. The Fund is structured so that
       insureds purchasing coverage to meet their obligations under the
       Workers’ Compensation Act receive just what they paid for, no more
       and no less, and so that the Fund itself will be able to collect whatever
       monies are necessary to provide that protection.



                                         -13-
¶ 42       Starting with the last point, which pertains to burdens on the
       Fund, it is important to keep in mind that it is not insureds who fund
       the Insurance Guaranty Fund. As explained earlier in this separate
       dissent, Fund members do. Home Insurance was, itself, a member of
       the Fund. The statutory assessments it was required to make while it
       was still doing business in Illinois helped pay claims which would
       otherwise have gone unpaid when other members of the Fund became
       insolvent. Now that Home Insurance has become insolvent, it is
       entirely fair and appropriate that the other members of the Fund now
       contribute toward paying the claims which Home Insurance left
       unpaid, and that they do so to the full extent specified by the law.
¶ 43       There is no basis whatever for concern that this will place an
       undue burden on the Fund’s resources. The assessments which each
       Fund member must pay is based on the proportion that the particular
       member’s net direct written premiums for the preceding year bears to
       the total net direct written premiums of all the member companies for
       the preceding year on the kinds of insurance in that account (auto or
       other). Although the law includes a limit on the amount any given
       member must pay in a particular year, if the total assessment in an
       account (auto or other) together with the other assets in the particular
       account are not sufficient to meet that account’s obligations for the
       year in question, the obligation is not extinguished or reduced.
       Payment is simply delayed until funds become available. 215 ILCS
       5/537.6 (West 2010). Under this system, the Fund is assured that it
       will ultimately recover any and all amounts it must pay out under the
       law to meet the obligations of its insolvent members, regardless of the
       type of risk or scope of coverage provided by the insolvent members’
       policies.
¶ 44       There is likewise no merit to the argument that differentiating
       between primary and excess coverage policies is necessary to prevent
       employers from attempting to get more than they bargained for and
       subverting the purposes for which the Fund was created. To the extent
       an employer receives a price break from his workers’ compensation
       carrier by purchasing an excess coverage policy, it is because the
       employer is getting less in return. Until the loss retention level is met,
       the burden of paying the workers’ compensation award will be the
       employer’s alone. The insurer will owe nothing. Our construction of
       the Insurance Code does not change this in any way.
¶ 45       If the insurer under an excess coverage policy becomes insolvent
       before the loss retention threshold is reached and the policy


                                         -14-
       provisions have therefore not yet been triggered, the Fund will not yet
       owe anything. The employer will continue to make payments. It is
       only when the coverage threshold is reached and the excess coverage
       policy would otherwise have kicked in under the terms of the policy
       that the Fund’s obligation would commence.
¶ 46       Moreover, this obligation is not open-ended. An insured will
       never receive any more from the Fund than it bargained and paid for
       through its now-liquidated insurer. It cannot receive more, for the law
       expressly provides that “[i]n no event shall the Fund be obligated ***
       in an amount in excess of the face amount of the policy from which
       the claim arises.” 215 ILCS 5/537.2 (West 2010). As a result, the
       obligations owed by the Fund under the statute as a result of the
       excess carrier’s liquidation will end when the excess carrier’s
       obligation would have ended under the policy it issued to its insured.
       At that point, the financial burden for addressing the loss will revert
       back to the insured. Windfalls to insured employers are therefore an
       impossibility.
¶ 47       Had Home Insurance not become insolvent, there is no dispute
       that the workers’ compensation excess coverage policy it issued to
       Wells would have required it to continue making payments beyond
       the $300,000 level. Requiring the Fund to continue making payments
       under the circumstances present here therefore does nothing more
       than place Wells in exactly the same position it would have been in
       had Home Insurance not been subject to an order of liquidation,
       giving it no more and no less than the benefit of its original bargain
       and enabling it to avoid what would otherwise be a substantial
       financial loss, namely, having to pay out of pocket for the same
       workers’ compensation expenses the now worthless Home Insurance
       policy should have covered. When the General Assembly described
       the purpose of the law as being “to avoid financial loss to claimants
       or policyholders because of the entry of an Order of Liquidation
       against an insolvent company” (215 ILCS 5/532 (West 2010)), this is
       surely exactly what it had in mind.

¶ 48                              CONCLUSION
¶ 49       For the foregoing reasons, the circuit and appellate courts were
       correct when they ruled that the Fund acted improperly when it
       invoked the $300,000 cap set forth in section 537.2 of the Insurance
       Code (215 ILCS 5/537.2 (West 2010)) to terminate payments to cover
       Wells’ liability for the amounts still due and unpaid under Soloky’s

                                        -15-
       workers’ compensation award following liquidation of Wells’
       workers’ compensation carrier. Because the payments at issue are for
       a covered workers’ compensation claim within the meaning of the
       relevant statutory provisions, the $300,000 statutory cap is
       inapplicable. The judgment of the appellate court, which affirmed
       entry of summary judgment in favor of Wells and against the Fund,
       is therefore affirmed.

¶ 50      Affirmed.

¶ 51        CHIEF JUSTICE KILBRIDE, dissenting:
¶ 52        I respectfully dissent from the majority opinion. The answer to the
       critical question here, namely, whether the self-insured employer’s
       claim against its insolvent excess-insurance carrier constitutes “any
       workers compensation claim[ ],” lies not in the transformation of the
       question or in the use of a more intuitive approach to statutory
       construction. Instead, the answer is found in the measured application
       of our traditional rules of statutory construction to the plain language
       of the Code and the relevant insurance policies.
¶ 53        While the majority’s extended discussion of the broad nuts and
       bolts of the workers’ compensation system and the facts underlying
       the injured worker’s receipt of benefits is intellectually enriching, it
       is not an adequate substitute for the application of our formal
       approach to statutory construction. Indeed, the majority’s detailed
       discussion, along with statements on the standard of review, the
       objective of statutory construction, and other issues not in dispute,
       constitute nearly half of its opinion. The novelty of the majority’s
       approach is evident from the conspicuous absence of the usual indicia
       of traditional statutory or policy construction.
¶ 54        The proper resolution of this appeal demands a straightforward
       analysis of the language in the Code and the excess-insurance
       policies. If Wells’ claim, as defined by the policies, falls within the
       scope of the phrase “any workers compensation claims” as used in
       section 537.2 of the Code (215 ILCS 5/537.2 (West 2010)), then the
       Fund’s payment obligation is not capped. If it does not, then the Fund
       properly capped its payments at $300,000. On its face, this court’s
       mission is as simple as that. Yet, the majority opinion doubles down
       on that simplicity by declining to perform any of the inherently more
       complex tasks of statutory construction required.


                                        -16-
¶ 55       Instead, the majority quickly concludes, only a few pages into its
       analysis, that the Fund’s cap is inapplicable. Its analytical basis to that
       point boils down to:
                    (1) Wells unpaid claims against Home were “covered
                claims” under the Act, a fact not disputed by either party;
                    (2) those claims arose out of the excess insurance policies
                issued to Wells to help insure it against workers’
                compensation liability, a fact the majority deems
                “indisputable”; followed by
                    (3) its conclusion that Wells’ claims “qualified as covered
                workers’ compensation claims for purposes of section 537.2,”
                making the Act’s $300,000 cap inapplicable. Supra ¶ 34.
¶ 56       The majority’s conclusion is unaided by consideration of the
       policy language, instead effectively relying on the summary assertion
       that the policies “had been purchased to help insure Wells against
       liability for workers’ compensation awards.” (Emphasis added.)
       Supra ¶ 34.
¶ 57       Moreover, the majority recognizes that an insurer pays benefits on
       behalf of the insured employer (supra ¶ 37), yet it fails to recognize
       the reason why the insurer makes any payments at all, i.e., to fulfill
       its duties under the terms of the policy. An insurer pays workers’
       compensation benefits only because it is contractually liable to the
       employer to make those payments. With that in mind, it is easy to
       understand why the statute “does not differentiate between primary
       and excess coverage policies” (supra ¶ 37): it is because the language
       of each policy already dictates the insurer’s payment liability that
       will be passed along to the Fund. The Code need not distinguish
       between the two types of policies when each policy’s terms already
       do just that.
¶ 58       Consequently, even though the majority believes it is
       “indisputable” that Home undertook the contractual duty to help pay
       Wells’ workers’ compensation liability (supra ¶ 34), that belief is not
       based on the actual policy language agreed to by the parties. Instead,
       that conclusion arises from the erroneous presumption that the excess
       insurance policies were intended to fulfill Wells’ statutory obligation
       to pay benefits under the Workers’ Compensation Act. Supra ¶ 34.
       Here, the majority is effectively answering the ultimate question
       pending without the benefit of any linguistic analysis.



                                          -17-
¶ 59       If the majority’s truncated approach is correct, the opinion could
       simply end with its intuited statement that Wells’ policies are for
       workers’ compensation liability coverage. Supra ¶ 34. While the
       majority appears comfortable in relying on the simplicity of this bare
       assertion to resolve the instant appeal, I respectfully reject that
       approach and opt for a more reasoned, traditional one. Although the
       majority’s shorthand may provide a convenient means of avoiding
       this inherently more complex task, simply declaring that Wells’
       claims are workers’ compensation claims does not make it so.
       Nothing can replace the tried and true, albeit sometimes arduous,
       application of our rules of construction. Although the majority’s
       position “is alluring in its simplicity, as applied it fails to adequately
       give meaning to the intent of the language of the policies at issue and
       fails to take into account the relationship between a primary and an
       excess carrier.” Roberts v. Northland Insurance Co., 185 Ill. 2d 262,
       275 (1998) (Freeman, C.J., concurring in part and dissenting in part,
       joined by Miller and McMorrow, JJ.).
¶ 60       In my view, the key to the resolution of this appeal is the nature
       of Wells’ “covered claim” because section 537.2 limits the Fund’s
       payment obligation to $300,000 “except that this limitation shall not
       apply to any workers compensation claims.” (Emphasis added.) 215
       ILCS 5/537.2 (West 2010). To determine whether the cap applies, the
       court must carefully examine two critical components, the statutory
       language adopted by the legislature and the policy language agreed to
       by the parties. That crucial language, however, makes only incidental
       appearances in the majority’s discussion. That same language
       provides the focus for my dissent.
¶ 61       As the majority correctly notes, it is undisputed that Wells’ claim
       is a “covered claim.” Supra ¶ 34. The plain language of the Code
       bears out that conclusion. A “covered claim” is defined in relevant
       part as:
                “an unpaid claim for a loss arising out of and within the
                coverage of an insurance policy to which this Article applies
                and which is in force at the time of the occurrence giving rise
                to the unpaid claim, *** made by a person insured under such
                policy ***[.]” (Emphases added.) 215 ILCS 5/534.3 (West
                2010).
       Here, Wells has presented a “covered claim” because it is “an unpaid
       claim” filed by Wells, an Illinois resident and “insured person” under



                                         -18-
       its policies with Home, an insurance company that became insolvent.
       See 215 ILCS 5/534.3 (West 2010).
¶ 62        In turn, the determination of whether Wells’ covered claim is also
       a workers’ compensation claim within the meaning of the statutory
       exception to the Fund’s $300,000 payment cap relies on the
       interaction between Code sections 537.2 and 534.3. In relevant part,
       section 537.2 states:
                “The Fund shall be obligated to the extent of the covered
                claims existing prior to the entry of an Order of Liquidation
                against an insolvent company *** and if the entry of an Order
                of Liquidation occurs on or after January 1, 1988 and before
                January 1, 2011, such obligations shall not: (i) exceed
                $300,000, except that this limitation shall not apply to any
                workers compensation claims ***.” (Emphases added.) 215
                ILCS 5/537.2 (West 2010).
¶ 63        Despite the focus of this case necessarily being the nature of
       Wells’ “claim,” the majority chooses instead to shift its focus to the
       “coverage” Wells allegedly purchased and away from the actual
       “claim” it is making. Supra ¶¶ 36-43. By straying from the precise
       language in the statute and declining to review the policy terms, the
       majority inadvertently distorts the question before this court and
       ignores the significance of the legislature’s key word: “claim.”
¶ 64        Looked at as a whole, this case loosely involves two distinct
       “claims.” The first is the injured worker’s claim for compensation
       awarded against Wells, her former employer. That claim is based
       strictly on Wells’ statutory liability under the Act. The second is
       Wells’ claim under its insurance policies with Home; that claim is
       premised solely on Home’s breach of its duty under those policies
       after its insolvency.
¶ 65        By definition, the injured worker’s original claim against Wells
       is a workers’ compensation claim. That, however, is clearly not the
       claim at issue in this case. To constitute a “covered claim,” Wells’
       “loss” must be “arising out of and within the coverage of an insurance
       policy to which this Article applies.” Here, the injured worker’s claim
       against Wells is purely statutory and does not arise out of any
       insurance policy. The only “unpaid claim” raised must be “for a loss
       arising out of and within” the excess-insurance policies issued to
       Wells, “a person insured under such polic[ies],” by Home. See 215
       ILCS 5/534.3 (West 2010) (defining a “covered claim”). Thus, the


                                        -19-
       only possible “covered claim” is Wells’ contractual insurance claim
       against Home.
¶ 66        Once Home became insolvent, section 537.4 of the Code defined
       the Fund’s obligation to undertake its responsibilities, stating that the
       Fund “shall be deemed the insolvent company *** and *** shall have
       all rights, duties, and obligations of the insolvent company *** as if
       the company had not become insolvent.” (Emphasis added.) 215
       ILCS 5/537.4 (West 2010). Thus, that section limits the Fund’s duties
       to the contractual responsibilities Homes bore under its policies,
       making Wells’ “claims” against the Fund the same contractual
       “claims” it possessed against Home.
¶ 67        The next step is to identify the fundamental nature of Wells’
       “claims.” That step necessitates a close examination of the policy
       language that created Home’s payment obligations. If that language
       shows the policies were intended to satisfy Wells’ statutory liability
       for its injured employee’s award, then Wells’ claims would be
       “workers compensation claims,” as the majority concluded. If it does
       not reveal that intent, the majority’s conclusion necessarily fails.
¶ 68        Courts must construe language in an insurance policy de novo and
       apply that language as written unless it contravenes public policy.
       Roberts, 185 Ill. 2d at 266. The majority’s approach bypasses any
       review of the relevant policy language and simply concludes that
       Wells’ claim is a workers’ compensation claim because its excess
       insurance policies were essentially liability policies, with any
       differences arising merely in their “mechanics.” Supra ¶¶ 34, 37.
¶ 69        I roundly disagree with the majority’s decision to equate Wells’
       excess-insurance policies with a workers’ compensation claim. The
       excess-insurance policies, however, do not affect Wells’ “liability”
       for workers’ compensation benefits; that liability is set by the Act and
       cannot be the basis for Wells’ covered claim unless Home
       contractually assumed that duty under a bono fide liability coverage
       policy. See supra ¶ 37 (recognizing that the legal liability for paying
       benefits here remains unchanged). Thus, unlike the majority, I believe
       a review of the policy language is critical here. Before my analysis of
       Home’s duties under the policy language, however, a review of the
       intrinsic differences between claims brought pursuant to primary
       liability and excess insurance policies is useful.
¶ 70        Primary insurance “is insurance coverage in which, under the
       terms of the policy, liability attaches immediately upon the happening
       of the occurrence that gives rise to liability.” 44A Am. Jur. 2d

                                         -20-
       Insurance § 1755 (2003). In contrast, “[e]xcess or secondary coverage
       *** is coverage in which, under the terms of the policy, liability
       attaches only after a predetermined amount of primary coverage has
       been exhausted.” 44A Am. Jur. 2d Insurance § 1755 (2003). Excess
       insurance provides protection against catastrophic loss and is
       intended to apply only when high levels of liability are present,
       greatly reducing the excess insurer’s risk.
¶ 71       This court has previously stated that primary liability insurance,
       or self-insurance, is inherently different from the excess-insurance
       coverage bargained for by the parties here. Kajima Construction
       Services, Inc. v. St. Paul Fire & Marine Insurance Co., 227 Ill. 2d
102, 116 (2007) (relying on “the clear distinctions between primary
       and excess insurance coverage”). In Roberts, Justice Freeman
       explained that excess insurance offers a secondary level of protection
       that “attaches only after a predetermined amount of primary insurance
       or self-insured retention has been exhausted.” (Emphasis added.)
       (Internal quotation marks omitted.) Kajima, 227 Ill. 2d at 114-15
       (quoting Roberts, 185 Ill. 2d at 277 (Freeman, C.J., concurring in part
       and dissenting in part, joined by Miller and McMorrow, JJ.), quoting
       Scott M. Seaman & Charlene Kittredge, Excess Liability Insurance:
       Law and Litigation, 32 Tort & Ins. L.J. 653, 656 (Spring 1997)).
       Subsequently, in Kajima, this court unanimously found “Justice
       Freeman’s separate writing in Roberts *** to be particularly
       instructive.” Kajima, 227 Ill. 2d at 114.
¶ 72       Accordingly, if Wells had purchased workers’ compensation
       liability coverage from Home, as the majority asserts (supra ¶ 34),
       Home would have been contractually responsible for making benefit
       payments to satisfy Wells’ statutory liability under the Act. See 44A
       Am. Jur. 2d Insurance § 1755 (2003) (explaining that primary
       insurance “is insurance coverage in which, under the terms of the
       policy, liability attaches immediately upon the happening of the
       occurrence that gives rise to liability”). See also In re Claim of
       National Union Fire Insurance Co. of Pittsburgh, PA for Benefits
       from the New Jersey Worker’s Compensation Security Fund, 2008
WL 516290, at *4 (N.J. Super. Ct. App. Div. Feb. 29, 2008) (per
       curiam) (concluding that an excess-insurance policy is “not a primary
       workers’ compensation insurance policy, designed for payment to
       injured employees”); Oneida Ltd. v. Utica Mutual Insurance Co., 694
N.Y.S.2d 221, 224 (N.Y. App. Div. 1999) (recognizing that an
       excess-insurance policy “ ‘is not considered to be workers’


                                        -21-
       compensation insurance since *** no statutory workers’
       compensation benefits are paid directly to an injured employee under
       the excess policy’ ”). Under that scenario, once Home was liquidated,
       the Fund would have taken over Home’s payment duties, in essence
       becoming an alternate payor for Home’s contractual obligation to
       satisfy Well’s statutory liability. See 215 ILCS 5/537.4 (West 2010)
       (imposing on the Fund “all rights, duties, and obligations of the
       insolvent company *** as if the company had not become
       insolvent”). Consequently, Home’s contractual payment
       responsibility would have brought Wells’ claim against the Fund
       within the scope of the phrase “any workers compensation claims” in
       section 537.2, and the Fund’s $300,000 payment cap would not apply.
¶ 73       The language in both Wells’ insurance policies, however,
       definitively establishes that they were not intended to provide either
       primary or workers’ compensation liability coverage. Both policies
       contain provisions making them inapplicable to payments “arising out
       of the operations *** as respects which the Insured carries a full
       coverage Workers’ Compensation *** policy.” Thus, the policies
       would not apply if Wells had insurance for its workers’ compensation
       liability, establishing that the two policies were intended to serve as
       “excess-only.” Tellingly, both policies are also conditioned on Wells
       being “qualified” or “authorized” as a self-insurer and its continuation
       of that status. Obviously, it would be antithetical for a qualified self-
       insurer to have primary liability insurance coverage. Therefore, the
       policy language rebuts the majority’s “indisputable” conclusion that
       the policies were intended to provide Wells with workers’
       compensation liability coverage (supra ¶ 34). To the contrary, by
       making the business decision to self-insure, Wells voluntarily
       assumed the role of providing its own equivalent first-line workers’
       compensation liability coverage.
¶ 74       In an attempt to reduce its out-of-pocket expenses, however,
       Wells contracted with Home to provide excess-insurance coverage.
       Wells’ only “covered claim” is based exclusively on those excess-
       insurance policies. See 215 ILCS 5/534.3 (West 2010) (requiring a
       “covered claim” to be for “a loss arising out of and within the
       coverage” of the policies issued by a defunct insurer). Under its
       excess-only policies, Home’s contractual duty to Wells was
       considerably different than it would have been under a liability
       insurance policy. Contrary to the majority’s assertion (supra ¶ 37),
       however, this court has expressly recognized that the difference in


                                         -22-
       those contractual duties is one of substance, not mere mechanics. In
       Kajima, 227 Ill. 2d at 116, we found a “clear distinctions between
       primary and excess insurance coverage,” contradicting the majority’s
       position in this case. While “the primary policy provides ‘first dollar’
       liability coverage up to the limits of the policy,” giving the primary
       insurer contractual first-line responsibility for making benefit
       payments, excess insurance “ ‘attaches only after a predetermined
       amount of primary insurance or self-insured retention has been
       exhausted.’ ” Roberts, 185 Ill. 2d at 276-77 (Freeman, C.J.,
       concurring in part and dissenting in part, joined by Miller and
       McMorrow, JJ.) (quoting Scott M. Seaman & Charlene Kittredge,
       Excess Liability Insurance: Law and Litigation, 32 Tort & Ins. L.J.
       653, 656 (Spring 1997)); see Kajima, 227 Ill. 2d at 114-15.
¶ 75        Turning back to the language in Well’ excess-insurance policies,
       I note that although the exact language differs somewhat, the effect
       is the same. The parties’ “Aggregate Excess Workers’ Compensation
       and Employers’ Liability Policy” was designed “[t]o indemnify the
       Insured [Wells] for payment, as hereinafter defined, in excess of the
       ‘Insured’s Retention.’ ” (Emphasis added.) The policy defines
       “payment” as “the amount the insured shall have actually paid: ***
       for compensation and other benefits required of the Insured by the
       workers’ compensation law.” (Emphases added.) Thus, in the
       aggregate excess-insurance policy, the parties agreed that Home
       would only “indemnify” Wells for amounts over its retention limit
       that it “actually paid” as “required of [it as] the Insured” by the Act.
¶ 76        Similarly, in Wells’ “Specific Excess Workers’ Compensation
       and Employers’ Liability Policy,” Home “agree[d] to indemnify the
       Insured [Wells] against excess loss, *** which the Insured may
       sustain on account of: (a) compensation and other benefits required
       of the Insured by the Workers’ Compensation Law.” (Emphases
       added.) Home’s “Limit of Liability” for indemnification is “only for
       the ultimate net loss in excess of *** the ‘retained limit(s)’ ” of
       $200,000. (Emphasis added.) The term “ultimate net loss” is defined
       in the policy as “the sum actually paid in cash in the settlement or
       satisfaction of losses for which the Insured is liable.” (Emphasis
       added.) Summarizing the parties’ expressed intentions in the specific
       excess-insurance policy, Home was only obliged to “indemnify”
       Wells for amounts over its retention limit that Wells “actually paid”
       “on account of: (a) compensation and other benefits required of the
       Insured by the Workers’ Compensation Law.” (Emphasis added.)


                                        -23-
¶ 77        According to the parties’ contractual agreement, Wells had to
       submit a periodic “statement from or on behalf of the Insured
       showing each payment made by the Insured during such period in
       excess of the Insured’s Retention,” before Home would “promptly
       reimburse the insured for such indemnification as the company is
       obligated to pay under the terms of this policy.” The fact that Home
       previously used the services of a third-party administrator as a matter
       of convenience to make the required payments does not change the
       nature of its underlying contractual duty. See supra ¶ 10.
¶ 78        In summary, the policy language makes it indisputably clear that
       Home never agreed to assume responsibility for paying the workers’
       compensation benefits owed by Wells. In turn, section 537.4 compels
       the Fund to undertake only Home’s contractual duties and obligations
       under its excess-insurance policies. Thus, the Fund’s duty is limited
       to the contractual indemnification obligation Home undertook in
       providing the excess insurance. Simply put, the Fund’s duty is not to
       pay Wells’ workers’ compensation liability for it because Home never
       undertook that obligation. Instead, the policies limited Home’s
       responsibility to indemnifying Wells for benefits it has already paid
       out-of-pocket. The contractual duty that was passed to the Fund was
       necessarily defined solely by those same policy terms. A limited
       contractual duty to make reimbursement for payments actually made
       by an insured cannot transform Wells’ “covered claim” into a
       “workers’ compensation claim.” The majority’s contrary conclusion
       is simply not supported by any language in the insurance policies.
¶ 79        Furthermore, the critical connection between the Fund’s duties
       and the type of insurance purchased by Wells is underscored by the
       role available to the injured worker in the instant litigation, a factor
       not addressed by the majority. If Wells’ covered claim were in fact a
       workers’ compensation liability claim, the worker would have had a
       vital interest in the outcome of the case because her continued receipt
       of benefits would be implicated. Accordingly, she would have
       standing to participate in this case. The injured worker here, however,
       indisputably will continue to receive her workers’ compensation
       benefits regardless of that party that prevails, demonstrating that she
       has no interest in the outcome in this matter and lacks standing to
       participate. Indeed, no party has even suggested that the injured
       worker could ever seek recovery from the Fund, and she has never
       been involved in this litigation. The injured worker’s clear inability
       to participate in this case or to demand payment from the Fund at any


                                        -24-
       point further proves that Wells’ “covered claim” is not based on
       workers’ compensation “liability” coverage it acquired from Home,
       as the majority posits.
¶ 80       The majority’s view of section 537.2 would effectively allow
       Wells to shift its exclusive statutory burden of paying benefits to the
       Fund by relying on its indemnity policies with Home. But, the policy
       language shows the parties never intended Home to assume Wells’
       payment obligation, as it would have done under a true workers’
       compensation liability policy. Moreover, if the majority’s assertion
       that the difference between undertaking the burden of paying an
       employer’s workers’ compensation liability and reimbursing an
       employer who has already fulfilled that statutory duty “is one of
       mechanics, not substance” is accurate, a serious question is raised
       about why the insurance industry found it necessary to create two
       types of insurance. See supra ¶ 37. Logically, if the two types of
       policies differed only in their “mechanics,” insurers would have had
       no incentive to go to the expense of creating, marketing, and
       administering excess-insurance policies. They simply could have sold
       liability policies. Moreover, if the two types of policies are essentially
       the same, as the majority claims, this court’s contrary statement in
       Kajima must be incorrect. Kajima, 227 Ill. 2d at 116 (explaining “the
       clear distinctions between primary and excess insurance coverage”).
       In an attempt to add support to its conclusion, the majority also
       correctly notes that “it is always the employer who has purchased the
       coverage” (supra ¶ 37), but this truism is a merely red herring. The
       identity of the policies’ purchaser is irrelevant to our analysis; the
       nature of the insured’s claim is the critical factor.
¶ 81       Here, after considering the available alternatives, Wells
       vouluntarily chose not to purchase workers’ compensation liability
       coverage that would have obliged the Fund to act as a substitute payor
       for the unpaid workers’ compensation claims remaining after Home
       was liquidated. Consequently, neither Home nor the Fund become an
       alternate payor for Wells’ statutory liability under the terms of the
       policies it purchased. Because Wells’ original claim against Home
       was for indemnification, not workers’ compensation, the claim it now
       has against the Fund is also only for indemnification and is not “any
       workers compensation claim[],” capping the Fund’s payment
       obligation at $300,000. See 215 ILCS 5/537.2 (West 2010).
¶ 82       The majority’s holding that Wells’ policy claim constitutes a
       workers’ compensation claim for purposes of section 537.2 blurs the


                                         -25-
       clear distinction this court previously recognized between self-insured
       employers that obtain excess coverage and employers that specifically
       seek out primary workers’ compensation liability coverage. Kajima,
       227 Ill. 2d at 116 (refusing to “eviscerate” the “clear distinctions
       between primary and excess insurance coverage”). By opting for
       primary liability coverage, employers choose to eliminate their
       obligation to pay any workers’ compensation awards out-of-pocket
       after satisfying their deductible. In exchange for that enhanced
       benefit, they agree to pay substantially higher insurance premiums.
       Primary liability carriers charge higher premiums than excess-
       insurance carriers because the former accept greater risk. Roberts, 185
Ill. 2d at 271. “ ‘[E]xcess premiums are lower because excess
       coverage is, by its very nature, not supposed to be triggered until the
       underlying policy has been exhausted up to its limits.’ ” Kajima, 227
Ill. 2d at 116 (quoting Roberts, 185 Ill. 2d at 281 (Freeman, C.J.,
       concurring in part and dissenting in part, joined by Miller and
       McMorrow, JJ.)).
¶ 83        On the other hand, employers may make the business decision
       either to go without any insurance coverage, thus bearing the full
       burden of paying all workers’ compensation claims out-of-pocket, or,
       like Wells, to pay all benefits out-of-pocket up to their high retention
       limit and purchase far cheaper excess-insurance with indemnity-only
       coverage to address their potential catastrophic liability. Scott M.
       Seaman & Charlene Kittredge, Excess Liability Insurance: Law and
       Litigation, 32 Tort & Ins. L.J. 653, 656-57 (Spring 1997). The lower
       risk undertaken by the insurer’s risk is similarly reflected in its lower
       excess-insurance premiums. 44A Am. Jur. 2d Insurance § 1755
       (2003). Even though the sparse record on summary judgment in this
       case does not contain a cost comparison, the parties confirmed during
       oral arguments before this court that excess insurance premiums paid
       by self-insured parties are generally substantially lower than primary
       insurance policy premiums, a fact ignored by the majority.
¶ 84        Under the majority’s construction of the Code, self-insured
       employers purchasing excess insurance providing only
       indemnification would receive benefits identical to those received by
       employers paying much higher premiums for expensive primary
       liability coverage that contractually off-loads their ultimate out-of-
       pocket payment responsibility. That benefit, of course, is on top of the
       significant financial advantage self-insured employers initially receive
       from paying far lower insurance premiums. Such an outcome would


                                         -26-
       create a perverse incentive by encouraging employers to eschew
       primary liability coverage whenever possible, while obtaining the
       same limits on its out-of-pocket payments by buying far cheaper
       excess-only policies.
¶ 85       By effectively acting as their own primary insurers, however, self-
       insurers such as Wells voluntarily choose to undertake a far greater
       risk of out-of-pocket loss than do employers that rely on primary
       liability coverage from an outside source. If Wells could limit its total
       out-of-pocket exposure by obtaining far less expensive indemnity-
       only insurance and then relying on the Fund for reimbursement
       beyond the applicable cap, the greater risk it assumed as a self-insurer
       would be untethered from the premiums it paid.
¶ 86       Curiously, Justice Freeman has chosen to depart in this case from
       his strong advocacy in Roberts for basing parties’ ultimate workers’
       compensation liability on the differential degree of risk intentionally
       undertaken by the first-line and excess insurers. Roberts, 185 Ill. 2d
       at 279 (Freeman, C.J., concurring in part and dissenting in part,
       joined by Miller and McMorrow, JJ.). In Roberts, Justice Freeman
       correctly recognized that policy interpretations should “give[ ] full
       effect to the level of risk each carrier intended to expose itself to” and
       noted that placing a heavier payment burden on the excess insurer, or
       the Fund as Home’s surrogate, rather than on the first-line insurer
       “turns the concept of excess coverage on its head.” Roberts, 185 Ill.
2d at 280, 282 (Freeman, C.J., concurring in part and dissenting in
       part, joined by Miller and McMorrow, JJ.). See also Kajima, 227 Ill.
2d at 114 (finding “Justice Freeman’s separate writing in Roberts” to
       be “particularly instructive”).
¶ 87       Despite this court’s prior approval of allocating employers’
       liability for benefit payments according to the differing degrees of
       risk undertaken by first-line insurers, such as Wells, and excess
       insurers, the majority suggests that the Fund’s proposed construction
       of section 537.2 yields absurd or unjust results. Supra ¶ 39. For
       example, the majority believes it is absurd for the Act to provide
       differing coverage for “identical employers [that] purchase insurance
       policies from the identical insurer to help cover the same type of
       loss—workers’ compensation obligations—above the identical loss
       threshold.” Supra ¶ 39. If the two employers and policies were truly
       identical, I would agree. But, if one employer has chosen to protect
       against out-of-pocket losses by buying a true workers’ compensation
       liability policy while another has chosen to become self-insured,


                                         -27-
       effectively becoming its own first-line liability insurer, and
       purchasing only excess coverage to reimburse it for payments it has
       made, as here, then the two scenarios are simply not identical. The
       employers have each made the rational business decision that best fits
       their company’s individual circumstances after taking into account
       the relevant variables, such as the differences in coverage.
¶ 88        The majority’s error derives from its decision to ignore inherent
       differences in the actual terms of the insurance policies obtained by
       its two hypothetically “identical employers.” If Employer 1 obtained
       a primary liability policy, then it contractually transferred the
       responsibility for making direct payments to its injured workers to its
       liability insurer. If, however, as here, Employer 2 chose to be self-
       insured and purchased an excess-only policy, then its insurer merely
       agreed to reimburse its for payments it had already made. In
       Employer 2’s case, the excess insurer does not contractually
       undertake the primary payment responsibility for an injured worker’s
       benefits.
¶ 89        It cannot be overstated that the Fund assumes only those duties
       and obligations owed by the insolvent insurer under the specific
       policy purchased. 215 ILCS 5/537.4 (West 2010). If the insurer did
       not bear the responsibility for paying workers’ compensation benefits,
       the Fund does not either. The protection the legislature afforded to
       each employer is dependent not on the majority’s generalized concept
       of “fairness” but on the specific coverage provided by the particular
       policy. See 215 ILCS 5/534.3 (West 2010) (defining a “covered
       claim” as one “arising out of and within the coverage of an insurance
       policy”).
¶ 90        The conclusion reached by the majority would also likely create
       more demand for cheaper excess-only coverage, placing a greater
       potential burden on the Fund’s resources. To pay out more, the Fund
       would have to increase the annual assessments paid by insurance
       companies that finance it. See 215 ILCS 5/537.6 (West 2010)
       (explaining the Fund’s assessment and funding processes). Increases
       in those assessments would, in turn, be passed along to insureds as
       higher premiums, raising the cost of excess insurance.
¶ 91        In addition, the majority erroneously asserts that “[t]here is no
       basis whatever for concern that [relying on members’ assessments to
       finance unlimited payments to the insureds of insolvent companies]
       will place an undue burden on the Fund’s resources.” Supra ¶ 43. But,



                                        -28-
       in a point quickly glossed over by the majority (supra ¶ 43), the
       maximum amount of each assessment is statutorily limited to
                “2% of [each] member company’s net direct written premium
                *** for the calendar year preceding the assessment. *** If the
                maximum assessment, together with the [Fund’s] other assets
                ***, does not provide, in any one year, *** an amount
                sufficient to make all necessary payments ***[,] the unpaid
                portion shall be paid as soon thereafter as funds become
                available.” (Emphasis added.) 215 ILCS 5/537.6 (West
                2010).
¶ 92       The 2% limit on assessments provides all the “basis” needed to
       support my conclusion. As the number of self-insured employers
       relying on excess-only insurance policies who seek payments from
       the Fund beyond the applicable caps expands, the Fund’s long-term
       payment obligations could readily outstrip its ability to replenish its
       resources under the 2% assessment limit. Indeed, even the majority
       admits that the assessment limit may create significant delays in the
       Fund’s distribution of payments. While the majority attempts to
       minimize this consequence with the assurance that the Fund “will
       ultimately recover any and all amounts it must pay out *** to meet
       the obligations of its insolvent members” (emphasis added) (supra ¶
       43), its explanation ignores the very real impact payment delays
       would have on injured workers’ receipt of what it deems to be
       workers’ compensation liability payments.
¶ 93       If the Fund’s payments are indeed for Wells’ workers’
       compensation liability, as the majority claims, delays in those
       payments are contrary to the legislative purposes of both the Fund and
       the Illinois Workers’ Compensation Act. “[T]he fundamental purpose
       of the Act *** was to afford protection to employees by providing
       them with prompt and equitable compensation for their injuries.”
       (Emphasis added.) (Internal quotation marks omitted.) McNamee v.
       Federated Equipment & Supply Co., 181 Ill. 2d 415, 421 (1998)
       (quoting Mitsuuchi v. City of Chicago, 125 Ill. 2d 489, 494 (1988),
       quoting Kelsay v. Motorola, Inc., 74 Ill. 2d 172, 180-81 (1978)).
       Moreover, the legislative impetus behind the Fund was “to avoid
       excessive delay in payment” of covered claims. 215 ILCS 5/532
       (West 2010). The view adopted by Wells and the majority
       contravenes the stated purposes of both the Code section creating the
       Fund and the Workers’ Compensation Act. Accordingly, the
       majority’s construction of section 537.2 violates the fundamental


                                        -29-
       principle that courts must construe statutes to give effect to the stated
       intent of the legislature, not to contradict it. Exelon Corp. v.
       Department of Revenue, 234 Ill. 2d 266, 275 (2009).
¶ 94        Nonetheless, the majority maintains that its disposition is surely
       “exactly what [the legislature] had in mind” when it expressed the
       Guaranty Fund Act’s stated purpose as “to avoid financial loss to
       claimants or policyholders” when an insurer becomes insolvent (215
       ILCS 5/532 (West 2010)). Supra ¶ 47. The statutory language also
       shows, however, that the Act’s protection was never designed to be
       all-inclusive. See Exelon, 234 Ill. 2d at 275 (explaining that
       construction of statutes should be consistent with their stated
       legislative purpose). The plain language of section 537.2 shows that
       in the vast majority of circumstances the Fund is obliged to protect
       claimants and policyholders only up to the payment cap created by the
       state legislature, here $300,000. Claimants and policyholders still
       incur all additional losses. Moreover, section 537.4 specifically
       obliges the Fund only to fulfill the insolvent insurer’s duties “subject
       to the limitations provided in this Article.” (Emphasis added.) 215
       ILCS 5/537.4 (West 2010). This phrase expressly caps the Fund’s
       obligations at the amounts adopted by the legislature in section 537.2,
       here $300,000. The majority states that “[r]equiring the Fund to
       continue making payments *** here therefore does nothing more than
       place Wells in exactly the same position it would have been in ***
       and enabling it to avoid what would otherwise be a substantial
       financial loss, namely, having to pay out of pocket for the same
       workers’ compensation expenses the now worthless Home Insurance
       policy should have covered” was the legislature’s intent. Supra ¶ 47.
       That statement is true, however, only if the excess coverage policy
       that Wells actually purchased is transformed into a primary workers
       compensation liability policy that it already declined to buy. The
       majority’s justification fails to support its interpretation of the Act; in
       fact, its interpretation has to be assumed to support its justification.
       Contrary to its declaration that this court cannot “depart from the
       plain language of the law and read into it exceptions, limitations or
       conditions which the legislature did not express” (supra ¶ 38), that is
       exactly what the majority is doing. The majority’s approach ignores
       the language specifically chosen by the legislature for the payment
       cap exception (“any workers compensation claims” (emphasis
       added)) that would require this court to look to the policy language to
       determine the true nature of Wells’ claim.


                                          -30-
¶ 95       The legislature’s rationale for creating a single exception to the
       payment caps for workers’ compensation claims is readily apparent.
       215 ILCS 5/537.2 (West 2010). As previously noted, the Workers’
       Compensation Act’s purpose is to protect workers injured in the
       workplace “by providing them with prompt and equitable
       compensation for their injuries.” (Internal quotation marks omitted.)
       McNamee, 181 Ill. 2d at 421 (quoting Mitsuuchi v. City of Chicago,
       125 Ill. 2d 489, 494 (1988), quoting Kelsay v. Motorola, Inc., 74 Ill.
2d 172, 180-81 (1978)). Once the policy language is actually
       examined, it is apparent that Wells’ covered claim is not a workers’
       compensation claim. Accordingly, my proposed outcome is consistent
       with the legislature’s intent to cap the Fund’s other payment
       obligations, as well as with the overall purpose of the Guaranty Fund
       and the plain language of sections 537.2 and 537.4. Under this
       construction, Wells’ injured worker will continue to be afforded full
       protection and will receive her payments in a timely manner. Any
       delays in receiving money from the Fund will be limited to Wells’
       reimbursement payments, not the workers’ compensation benefits
       being paid to Wells’ seriously injured worker. 215 ILCS 5/537.6
       (West 2010) (stating “If the maximum assessment, together with the
       [Fund’s] other assets ***, does not provide, in any one year, *** an
       amount sufficient to make all necessary payments ***[,] the unpaid
       portion shall be paid as soon thereafter as funds become available”
       (emphasis added)). Under the majority’s rationale, the burden of the
       delay would be imposed solely on the injured benefit recipient,
       contrary to the legislature’s stated intent.
¶ 96       The legislature did not, however, express a similar intent to
       provide comprehensive protection to self-insured employers such as
       Wells. Employers alone can control their potential out-of-pocket risks
       based on the reasonable consequences of their rational business
       decisions about the type of insurance coverage necessary to meet their
       needs and goals. Accordingly, my construction is completely
       consistent with the legislative purpose of section 537.2. See Exelon,
       234 Ill. 2d at 275 (requiring courts to effectuate the legislature’s
       intent by examining the plain, ordinary, and unambiguous language
       of the statutes, taken as a whole).
¶ 97       Although the majority also suggests that employers who purchase
       primary coverage are not treated unfairly by its interpretation of
       section 537.2, its supporting assertion that “[i]t is only when the
       coverage threshold is reached *** that the Fund’s obligation would


                                       -31-
        commence ” (emphasis added) (supra ¶ 45) misses the point. This
        case is not about employers who buy indemnification-only coverage
        obtaining an unfair benefit by receiving earlier payments from the
        Fund. It is about the legislature’s statutory restriction on the total
        amount employers may receive from the Fund, regardless of when
        those payments begin. It is the end of the Fund’s obligation, not its
        beginning, that is at issue.
¶ 98        The majority also maintains that “[w]indfalls to insured
        employers are *** an impossibility” because the Fund’s payment
        obligation is coextensive with that of the policy. Supra ¶ 46.
        Obviously, the Fund would never pay more than the policy requires.
        The legislature, however, specifically drafted section 537.2 to require
        the Fund to pay the lesser of the sums due under the policy or the cap,
        except when the claim is for a workers’ compensation claim. 215
        ILCS 5/537.2 (West 2010). If the legislature had intended the Fund
        to pay the full benefits due under the every type of policy, it would
        not have included any payment caps in section 537.2 (215 ILCS
        5/537.2 (West 2010)). The policy limits themselves would have
        provided all the caps needed. Once again, the majority’s point is only
        appropo if Wells’ covered claim is presumed to be a workers’
        compensation claim. Making that presumption, however, overlooks
        the actual language used in the applicable statutes and the underlying
        excess-insurance policies.
¶ 99        After carefully reviewing the relevant statutory provisions, the
        intent of the legislature, and the applicable policy language under this
        court’s traditional rules of statutory construction, I am compelled to
        conclude that legislative exception to the Fund’s payment cap for
        workers’ compensation claims does not apply to Wells’
        indemnification claim against its defunct insurer. Accordingly, the
        Fund was obliged to make payments only up to its $300,000 statutory
        cap. It has fulfilled that obligation, leaving Wells responsible for
        making its injured employee’s remaining workers’ compensation
        benefits without reimbursement.
¶ 100       If Wells should become insolvent, or is otherwise unable to
        continue those payments, Wells’ injured worker is still assured of
        receiving her full workers’ compensation award. The Self-Insurers
        Advisory Board (SIAB), created in the Workers’ Compensation Act
        to administer and pay claims against insolvent self-insured employers,
        would become responsible for the continuation of her benefit
        payments. 820 ILCS 305/4a-1, 4a-6 (West 2010) (creating the SIAB


                                         -32-
        and obliging it to “assume *** the outstanding workers’
        compensation *** obligations of the insolvent self-insured”). Because
        I would reverse the appellate court’s judgment and remand the cause
        to the circuit court for entry of summary judgment in favor of the
        Fund, I must respectfully dissent from the majority opinion.

¶ 101       JUSTICE THOMAS, dissenting:
¶ 102       Like Chief Justice Kilbride, I am convinced that the claims at
        issue in this case are not “workers compensation claims,” as that term
        is used in section 537.2 of the Code (215 ILCS 5/537.2 (West 2010)).
        Accordingly, I respectfully dissent.
¶ 103       Clearly, the public policy purpose of the “workers compensation
        claims” exception to the $300,000 statutory cap is to ensure that an
        injured worker receives all of the benefits to which he or she is
        entitled in the event that the employer’s workers’ compensation
        insurer becomes insolvent. Yet I simply cannot see how that public
        policy purpose is implicated in this case.
¶ 104       In the typical case of workers’ compensation liability coverage,
        the insurer agrees to pay when due the benefits required of the
        employer by the workers’ compensation law. In other words, with
        liability coverage, the insurer legally assumes the employer’s
        obligation to pay the injured employee’s benefits. Indeed, the
        Workers’ Compensation Act contemplates this very arrangement
        when it specifically authorizes an employer to “[i]nsure his entire
        liability to pay such compensation.” 820 ILCS 305/4(a)(3) (West
        2010). Under these circumstances, if the insurer becomes insolvent,
        the employee’s benefits will not be paid, as the insolvent insurer has
        assumed the legal obligation to pay them directly. This is the situation
        for which the exception to the statutory cap exists.
¶ 105       In our case, by contrast, the policy involved is not one of liability
        in which Home legally assumed Wells’ obligation to pay its
        employees’ workers’ compensation benefits. Rather, the policy
        involved is one for indemnification, in which Home agreed only to
        reimburse Wells for workers’ compensation benefits it “actually
        paid,” once those benefits reached a certain amount. In other words,
        Wells, as the employer, has legally retained sole responsibility for
        paying its injured employee’s claims. And this distinction is crucial
        because, unlike a case involving workers’ compensation liability
        coverage, Home’s insolvency in our case would have no bearing on
        whether the injured employee is in fact paid. Again, Wells contracted

                                          -33-
        only for reimbursement of payments actually made. This means that,
        to the extent that Wells is seeking indemnification from Home, the
        injured employee’s benefits have to have already been paid.
        Conversely, if at any point Wells stops paying its injured employee’s
        benefits, for whatever reason, Wells would have no claim against
        Home because, again, that policy only provides reimbursement for
        payments that have already been made. No payment, no
        reimbursement. Either way, whatever arrangement Wells has with
        Home is completely divorced from and therefore has no bearing on
        whether the injured employee is actually paid.
¶ 106        In other words, the crucial distinction in this case is not between
        primary and excess coverage but between liability and
        indemnification coverage. This is because under any liability policy,
        be it primary or excess, the insurer legally assumes the employer’s
        obligation to pay the injured employee’s benefits. A primary liability
        policy simply means that the insurer assumes that legal obligation
        earlier than under an excess liability policy. Consequently, if a
        liability carrier becomes insolvent, be it a primary or an excess, the
        workers’ compensation claims that the carrier has assumed legal
        responsibility for paying will not be paid. By contrast, the insolvency
        of an indemnification carrier will never affect whether an injured
        employee's benefits are in fact paid because an indemnification carrier
        only reimburses a responsible employer for claims that the employer
        has already paid.
¶ 107        And again, this case involves an indemnification policy, not a
        liability policy. Consequently, the public policy that I am convinced
        informs the “workers compensation claims” exception to the
        $300,000 statutory cap—to ensure that injured employees continue to
        be paid despite a workers’ compensation insurer’s
        insolvency—simply is not present in this case. Consequently, I am
        hard-pressed to characterize the claims at issue as “workers
        compensation claims” rather than as what they patently are—claims
        for reimbursement of workers’ compensation claims that have already
        been paid.
¶ 108        Accordingly, I respectfully dissent.




                                         -34-